Citation Nr: 1016538	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the postoperative residuals of a 
perforated bowel.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. H.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In January 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously discussed in the Board's July 2007 remand, the 
record indicates the Veteran filed a claim under the Federal 
Tort Claims Act (FTCA).  Standard procedures in such a case 
would include obtaining medical opinions.  Thus, there is a 
high probability that the file for the FTCA claim would be 
very relevant to the current claim.  

In our July 2007 remand, the Board requested that the 
District Counsel (now Regional Counsel) at North Little Rock, 
Arkansas be contacted for records, to include medical 
records, pertinent to the FTCA claim.  The Regional Counsel's 
office responded that they did not have any records or 
information.  Further inquiry indicates that the records were 
retired.  

The Veterans Claims Assistance Act of 2000 requires that the 
efforts to obtain Federal records continue until the records 
are obtained, unless it is reasonably certain that the 
records do not exist or that further efforts to obtain the 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  Thus, while we regret the further delay, we must 
remand the case for further attempts to obtain the FTCA 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should obtain the file for the 
Veteran's FTCA claim dated October 29, 
1991 for injury on September 24, 1990.  
The file should then be associated with 
the claims folder.  

2.  Attempts to obtain the FTCA records 
should include contact with VA General 
Counsel to determine the probable 
disposition of the records and contact 
with the records repository.  Attempts 
to obtain the records should continue 
until the records are obtained or that 
it is determined that the records do 
not exist or that further efforts to 
obtain the records would be futile.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  If the FTCA 
records were not obtained, the SSOC should 
summarize the actions taken to obtain the 
records.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


